UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q R Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarterly Period Ended September 30, 2010 or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 1-11533 Parkway Properties, Inc. (Exact name of registrant as specified in its charter) Maryland 74-2123597 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) One Jackson Place Suite 1000 188 East Capitol Street P.O. Box 24647 Jackson, Mississippi 39225-4647 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (601) 948-4091 Registrant’s web site www.pky.com (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £*(*Registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time.) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R 21,923,610 shares of Common Stock, $.001 par value, were outstanding at October 31, 2010. 1 PARKWAY PROPERTIES, INC. FORM 10-Q TABLE OF CONTENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2010 Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets, September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statement of Changes in Equity for the Nine Months Ended September 30, 2010 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 Part II. Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 6. Exhibits 40 Signatures Authorized Signatures 40 2 PARKWAY PROPERTIES, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30 December 31 2010 2009 (Unaudited) Assets Real estate related investments: Office and parking properties $ $ Land held for development Accumulated depreciation ) ) Land available for sale Mortgage loans Investment in unconsolidated joint ventures Rents receivable and other assets Intangible assets, net Cash and cash equivalents $ $ Liabilities Notes payable to banks $ $ Mortgage notes payable Accounts payable and other liabilities Equity Parkway Properties, Inc. stockholders’ equity: 8.00% Series D Preferred stock,$.001 par value, 4,374,896 and 2,400,000 shares authorized, issued and outstanding in 2010 and 2009, respectively Common stock, $.001 par value, 65,624,104 and67,600,000 shares authorized in 2010 and 2009, respectively, 21,920,720 and 21,624,228 shares issued and outstanding in 2010 and 2009, respectively 22 22 Common stock held in trust, at cost, 58,134 and 71,255 shares in 2010 and 2009, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Parkway Properties, Inc. stockholders’ equity Noncontrolling interest - real estate partnerships Total equity $ $ See notes to consolidated financial statements. 3 PARKWAY PROPERTIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended September 30 (Unaudited) Revenues Income from office and parking properties $ $ Management company income Total revenues Expenses Property operating expenses Depreciation and amortization Management company expenses General and administrative Total expenses Operating income Other income and expenses Interest and other income Equity in earnings of unconsolidated joint ventures 61 48 Gain on involuntary conversion 40 - Interest expense ) ) Loss from continuing operations ) ) Discontinued operations: Income from discontinued operations 6 Net loss ) ) Net loss attributable to noncontrolling interest – real estate partnerships Net loss for Parkway Properties, Inc. ) ) Dividends on preferred stock ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per common share attributable to Parkway Properties, Inc.: Basic: Loss from continuing operations attributable to Parkway Properties, Inc. $ ) $ ) Income from discontinued operations - - Basic net loss attributable to Parkway Properties, Inc. $ ) $ ) Diluted: Loss from continuing operations attributable to Parkway Properties, Inc. $ ) $ ) Income from discontinued operations - - Diluted net loss attributable to Parkway Properties, Inc. $ ) $ ) Weighted average shares outstanding: Basic Diluted See notes to consolidated financial statements. 4 PARKWAY PROPERTIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Nine Months Ended September 30 (Unaudited) Revenues Income from office and parking properties $ $ Management company income Total revenues Expenses Property operating expenses Depreciation and amortization Management company expenses General and administrative Total expenses Operating income Other income and expenses Interest and other income Equity in earnings of unconsolidated joint ventures Gain on involuntary conversion 40 Gain on sale of real estate - Interest expense ) ) Loss from continuing operations ) ) Discontinued operations: Income from discontinued operations Gain on sale of real estate from discontinued operations - Total discontinued operations Net loss ) ) Net loss attributable to noncontrolling interest – real estate partnerships Net income (loss) for Parkway Properties, Inc. ) Dividends on preferred stock ) ) Net income (loss) attributable to common stockholders $ $ ) Net loss per common share attributable to Parkway Properties, Inc.: Basic: Loss from continuing operations attributable to Parkway Properties, Inc. $ ) $ ) Income from discontinued operations Basic net income (loss) attributable to Parkway Properties, Inc. $ $ ) Diluted: Loss from continuing operations attributable to Parkway Properties, Inc. $ ) $ ) Income from discontinued operations Diluted net income (loss) attributable to Parkway Properties, Inc. $ $ ) Weighted average shares outstanding: Basic Diluted See notes to consolidated financial statements. 5 PARKWAY PROPERTIES, INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (In thousands, except share and per share data) (Unaudited) Parkway Properties, Inc. Stockholders Accumulated Noncontrolling Common Additional Other Interest – Preferred Common Stock Held Paid-In Comprehensive Accumulated Real Estate Total Stock Stock in Trust Capital Loss Deficit Partnerships Equity Balance at December 31, 2009 $ $
